department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp preno-143910-01 uilc 6050i internal_revenue_service national_office chief_counsel_advice memorandum for anti-money laundering specialist sb_se compliance area territory s c phil1 from pamela w fuller senior technician reviewer cc pa apjp subject requirement to issue notification statement - sec_6050i this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this is in response to your memorandum dated date asking whether sec_6050i of the internal_revenue_code code requires information reporting in the following scenarios scenario a wholesale auto auction sells a vehicle to customer b the vehicle has a selling_price of dollar_figure customer b indicates he will pay in cash currency to settle the transaction when the sales manager is gathering information necessary to complete form_8300 customer b decides to change the form of payment from currency to money orders he takes back the currency and provide sec_50 money orders each with a face value of dollar_figure as full payment for the vehicle scenario customer d purchased a diamond necklace at a cost of dollar_figure at a local jewelry store and he pays in full using currency the salesman begins to gather the information necessary to complete form_8300 customer d states he wants his currency returned but he will substitute a personal check secured_by a credit card preno-143910-01 imprint for the entire amount the salesman agrees and returns the currency and he accepts the personal check presented by customer d as full payment scenario same as scenario except customer d only stated that he would pay cash he never tendered any cash to the salesperson customer d paid for the necklace with a personal check law and analysis sec_6050i of the code provides that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives more than dollar_figure in cash in one transaction or or more related transactions shall make the return described in sec_6050i with respect to such transaction or related transactions at such time as the secretary may by regulations prescribe form_8300 is the form required to comply with this provision according to sec_6050i of the code every person required to make a return under subsection a shall furnish to each person whose name is required to be set forth in such return a written_statement that shall be furnished to the person on or before january of the year following the calendar_year for which the return under subsection a was required to be made sec_1_6050i-1 and of the income_tax regulations regulations describes cash as a cashier’s check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure received in a designated reporting transaction or received in any transaction in which the recipient knows that such instrument is being used in an attempt to avoid the reporting of the transaction under sec_6050i and this section sec_1_6050i-1 defines a designated reporting transaction as a retail_sale of a consumer durable a collectible or a travel or entertainment activity a consumer durable means an item of tangible_personal_property of a type that is suitable under ordinary usage for personal consumption or use that can reasonably be expected to be useful for at least year under ordinary usage and that has a sales_price of more than dollar_figure see sec_1_6050i-1 sec_1_6050i-1 of the regulations states that a report required by paragraph a must be made on form_8300 in addition any person required to make an information_return under this section must furnish a single annual written_statement to each person whose name is set forth in a return filed with the service scenario preno-143910-01 in scenario customer b uses money orders in the amount of dollar_figure to purchase an automobile the customer provide sec_50 money orders each with a face value of dollar_figure as stated above sec_1_6050i-1 defines cash as a money order having a face_amount of not more than dollar_figure received in a designated reporting transaction none of the individual money orders in this scenario exceeds a face value of dollar_figure thus the money orders fall within the definition of cash the auto auction received cash in the amount of dollar_figure during one transaction as a result this transaction falls within the parameters of sec_6050i therefore the auto auction must file form_8300 with the service and furnish a statement to customer b scenario in scenario customer d purchases a necklace for dollar_figure initially paying in cash however the customer substitutes the cash with a personal check secured_by a credit card imprint after the salesperson begins to complete form_8300 as indicated above personal checks do not fall within the definition of cash under sec_1_6050i-1 and of the regulations however even though customer d ultimately paid for the necklace with a personal check the customer originally tendered the dollar_figure in cash sec_6050i states that the cash must be received by the person engaged in a trade_or_business neither the code nor the regulations provide a definition of received according to black’s law dictionary 6th ed to receive cash a person has to take possession and control accept custody of or collect the cash though the jewelry store did initially accept the cash payment we conclude that the temporary acceptance of the cash was insufficient to constitute receipt accordingly the store is not required to file form_8300 though the jewelry store is not required to file form_8300 the store may voluntarily file the form if the transaction is suspicious a suspicious transaction is a transaction in which it appears that a person is attempting to cause form_8300 not to be filed or to file a false or incomplete form or there is an indication of illegal activity if in light of the facts and circumstances the salesperson determines the switch from cash to a personal check is a suspicious transaction then the jewelry store may file form_8300 see publication reporting cash payments of over dollar_figure received in a trade_or_business scenario according to these facts customer d never tendered dollar_figure in cash for the necklace the jewelry store did not receive a cash payment in excess of dollar_figure base on these facts the jewelry store is not required to file a form_8300 because the personal check is not cash or currency as stated above the jewelry store may preno-143910-01 decide to voluntarily file form_8300 if the salesperson identifies this transaction as suspicious if you have any questions please contact
